Citation Nr: 1421046	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, evaluated at 10 percent disabling prior to October 5, 2010; and 20 percent disabling beginning October 5, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to September 1989 and from May 1997 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus Maine, which continued the 10 percent rating for a lumbar spine disability.  The Boston, Massachusetts RO currently has jurisdiction of the Veteran's claims.

In February 2008, the appellant testified at a hearing before a Decision Review Officer (DRO).  Additionally, in May 2010, the appellant testified at a Board video conference hearing before a former Veterans Law Judge (VLJ).  Transcripts of these hearings are of record and have been reviewed.  In January 2012, the Veteran was notified that he could appear at a new hearing before a different VLJ, if he so desired.  He did not respond to this inquiry.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's last remand, the Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran had flare-ups of back disability, but did not report the additional limitation of motion due to the flare-ups.  The examiner also did not report whether there was additional limitation of motion due to weakness or easy fatigability.  The Board is required to obtain this information.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims file and a copy of this remand must be available for review.  

The examiner should report the ranges of thoracolumbar spine motion in degrees.  The examiner should also report whether there is any additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups; such additional limitation of motion should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

The examiner should also report the extent of any associated neurologic impairment.  

Finally, the examiner must note if the Veteran had any incapacitating episodes of back pain and, if so, its duration. 

These findings are required by VA regulations as interpreted by courts.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



